DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the instant specification identifies an US Patent application 16/147,325 as a parent application, but however, the US Patent application 16/147,325 is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amend the instant specification to update the status of the parent application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,166,300 B2 in view of US 2020/0280423 A1 to Tang and further in view of US 2016/0270114 A1 to Dinan. 
Regarding claims 1 and 11, U.S. Patent No. 11,166,300 B2 claims a method performed by a terminal and a terminal (see claim 1), comprising:
at least one transceiver (see claim 1); and
at least one processor operably connected to the at least one transceiver (see claim 1),
wherein the at least one processor is configured to (see claim 1):
receive, from a base station via a radio resource control (RRC) signalling, configuration information (see claim 1), wherein the configuration information includes:
second information on resource information per bandwidth part (BWP) (see claim 1); 
identify a resource corresponding to an active BWP based on the second information (see claim 1); and
transmit on the resource on the active BWP (see claim 1).
However, U.S. Patent No. 11,166,300 B2 does not claim wherein the configuration information includes: “first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number”, the resource is “SR resource information”, identify a “SR” resource, transmit “a scheduling request on the SR resource”, and “wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources”.
Tang teaches a method performed by a terminal (a method for obtaining scheduling request (SR) configuration(s) and transmitting SR by a terminal/UE, Fig. 1-2) and a terminal (the terminal for perform the method, Fig. 6 and paragraphs [129-130]), comprising:
at least one transceiver (the terminal comprises a network interface 63, paragraph [129] and Fig. 6); and
at least one processor operably connected to the at least one transceiver (the terminal comprises at least one processor operably connected to the network interface 63, paragraph [129] and Fig. 6),
wherein the at least one processor is configured to (wherein the processor is configured to perform the functions of the terminal, paragraphs [132, 135-137]):
receive, from a base station via a radio resource control (RRC) signalling, configuration information (the terminal with the processor, receives from a base station via RRC messaging, configuration information, paragraphs [32, 34, 35]), wherein the configuration information includes:
first information on scheduling request (SR) configuration (the configuration information is an SR configuration, paragraphs [32, 34]) including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraph [35]) and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraphs [35-36]); and 
second information on SR resource information per bandwidth part (BWP) (the configuration is also including a frequency domain resource per BWP, paragraphs [32-33-4, 36, 38-39, 45]); 
identify a SR resource corresponding to an active BWP based on the second information (the UE/terminal with the processor, identify a SR resource corresponding to an active BWP, based on the frequency domain resource per BWP, paragraphs [41-45, 50]); and
transmit a scheduling request on the SR resource on the active BWP (the UE with the processor transmits a scheduling request on the SR resource on the active BWP, paragraphs [48, 50-54]), wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource corresponds to PUCCH resource(s), paragraphs [52-54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number as taught by Tang, with the claims of U.S. Patent No. 11,166,300 B2, for a purpose of increase functionality of the teachings by enabling the terminal to transmit the scheduling request based on the configuration (see Tang, paragraphs [32-36]).
However, U.S. Patent No. 11,166,300 B2 in view of Tang does not explicitly claim the first information on scheduling request (SR) configuration including “SR prohibit timer”.
Dinan teaches a method performed by a terminal (a method for obtaining scheduling request (SR) configuration(s) and transmitting SR by a terminal/UE, Fig. 16-19) comprising:
 receiving, from a base station via a radio resource control (RRC) signalling, configuration information (the terminal/UE, receives from a base station and via RRC messaging, configuration information, paragraphs [153-159]), 
wherein the configuration information includes: 
first information on scheduling request (SR) configuration including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraphs [154-156]), SR prohibit timer (SR-ProhibitTimer, paragraphs [156-157]), and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraph [155]), and 
second information on SR resource information per bandwidth (and information on SR resource information per cell, paragraphs [154-156], wherein each cell comprises one or more component carriers, paragraphs [103, 104, 206]); and 
transmitting a scheduling request on the SR resource on a bandwidth (transmitting a SR on the SR resource corresponding on the bandwidth, paragraphs [154, 158, 161, 174-175, 182]), wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource is corresponding to PUCCH resource(s), paragraphs [153, 160, 165, 182] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first information on scheduling request (SR) configuration including SR identity, SR prohibit timer, and SR transmission maximum number as taught by Dinan, with the teachings of first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number as claimed by U.S. Patent No. 11,166,300 B2 in view of Tang, for a purpose of increase efficiency in transmitting the scheduling request by employing a timer for the scheduling request process, thus allowing the terminal to identify when the scheduling request should be stopped (see Dinan, paragraphs [156-158]).
Regarding claims 2 and 12, the combination of Tang and Dinan further teaches wherein the first information comprises common BWP parameters for at least one BWP (wherein each of the configuration comprises schedulingrequestconfig IE, see U.S. Patent No. 11,166,300 B2, claims , see Tang, paragraphs [34-37], see Dinan, the SR maximum transmission and Sr prohibit timer are same for at least two different bandwidths/CCs, see Dinan, paragraphs [159, 161, 167]), and wherein the second information comprises specific BWP parameters per BWP (wherein the SR resource, i.e. frequency, is specific to the BWP, see Tang, paragraphs [35-39, 41]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the first information comprises common BWP parameters for at least one BWP and wherein the second information comprises specific BWP parameters per BWP as taught by combination of Tang and Dinan, with the claims of U.S. Patent No. 11,166,300 B2 in view of Tang, for a purpose of reducing signaling overhead by reducing the size of he RRC messaging by providing common BWP parameters for at least one BWP (see Dinan, paragraph [161]).
Regarding claims 3 and 13, U.S. Patent No. 11,166,300 B2 further claims based on identifying at least one event associated with a switching of the active BWP to a second BWP, performing a transmission on the second BWP and deactivation of transmission on the active BWP (see claim 1).
Regarding claims 4 and 14, U.S. Patent No. 11,166,300 B2 further claims wherein the at least one event comprises: 
a reception of a RRC message indicating a change of the active BWP (see claim 5); and
a reception of a control information indicating a change of the active BWP (see claim 5); and 
an expiration of a timer associated to the active BWP (see claim 5).
Regarding claims 5 and 15, Tang further teaches wherein the configuration information further includes logical channel information corresponding to a logical, wherein the first information on the SR configuration corresponds to the logical channel (wherein the configuration information includes a logical channel information corresponding to a logical channel, paragraphs [39, 41, 43, 46]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the configuration information further includes logical channel information corresponding to a logical, wherein the first information on the SR configuration corresponds to the logical channel as taught by Tang, with the claims of U.S. Patent No. 11,166,300 B2, for a purpose of increase functionality of the teachings by enabling the terminal to transmit the scheduling request based on the configuration by using the logical channel (see Tang, paragraphs [32-36, 39, 41, 43, 46]).
Regarding claims 6 and 16, U.S. Patent No. 11,166,300 B2 claims a method performed by a base station (see claim 8) and a base station (see claim 8), comprising:
at least one transceiver (see claim 8); and
at least one processor operably connected to the at least one transceiver (see claim 8),
wherein the at least one processor is configured to (see claim 8):
transmit, to a terminal via a radio resource control (RRC) signalling, configuration information, (see claim 8), wherein the configuration information includes:
second information on resource information per bandwidth part (BWP) (see claim 8); 
receive on a resource on an active BWP (see claim 8), wherein the resource corresponding to the active BWP is identified based on the second information (see claim 8).
However, U.S. Patent No. 11,166,300 B2 does not claims wherein the configuration information includes “first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number”, second information on “SR” resource information, receive “a scheduling request on a SR resource” on an active BWP, wherein the “SR resource” corresponding to the active BWP is identified based on the second information, and “wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources”.
Tang teaches a method performed by a base station (see claim 8) and a base station (the base station for performing the method, paragraphs [134-137]), comprising:
at least one transceiver (the base station/network is configured to communicate with the terminal/UE, thus including a network interface, paragraphs [34-35, 50] and Fig. 6); and
at least one processor operably connected to the at least one transceiver (the base station/network comprises at least one processor operably connected to the network interface, paragraphs [134-137] and Fig. 6),
wherein the at least one processor is configured to (wherein the processor is configured to perform the functions of the base station, paragraphs [132, 135-137]):
transmit, to a terminal via a radio resource control (RRC) signalling, configuration information, (the base station with the processor, transmits to the UE/terminal via RRC messaging, configuration information, paragraphs [32, 34, 35]), wherein the configuration information includes:
wherein the configuration information includes:
first information on scheduling request (SR) configuration (the configuration information is an SR configuration, paragraphs [32, 34]) including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraph [35]), and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraphs [35-36]); and 
second information on SR resource information per bandwidth part (BWP) (the configuration is also including a frequency domain resource per BWP, paragraphs [32-33-4, 36, 38-39, 45]); 
receive a scheduling request on a SR resource on an active BWP (the base station receives a scheduling request on a SR resource on an active BWP, paragraphs [52-54]), wherein the SR resource corresponding to the active BWP is identified based on the second information (wherein the SR resource is corresponding to a resource on an active BWP identified by by resource configuration identified in a BWP, paragraphs [41-45, 50]), and wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource corresponds to PUCCH resource(s), paragraphs [52-54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first information on scheduling request (SR) configuration including SR identity, SR prohibit timer, and SR transmission maximum number as taught by Tang, with the claims of U.S. Patent No. 11,166,300 B2, for a purpose of increase functionality of the teachings by enabling the base station to receive the scheduling request based on the configuration (see Tang, paragraphs [32-36]).
However, Tang does not explicitly teach the first information on scheduling request (SR) configuration including “SR prohibit timer”.
Dinan teaches a method performed by a base station and a base station (a method for transmitting a scheduling request (SR) configuration(s) and receiving SR from a terminal/UE, by a base station, Fig. 16-19) comprising:
at least one transceiver (the base station includes at least one communication interface, paragraph [100] and Fig. 4); and
at least one processor operably connected to the at least one transceiver (the base station includes at least one processor coupled to the communication interface, paragraph [100] and Fig. 4); comprising:
wherein the at least one processor is configured to (the processor configured to perform the functions of the base station, paragraph [100]):
transmit, to a terminal via a radio resource control (RRC) signalling, configuration information (the base station transmits, to the terminal/UE and via RRC messaging, configuration information, paragraphs [153-159]), wherein the configuration information includes:
first information on scheduling request (SR) configuration including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraphs [154-156]), SR prohibit timer (SR-ProhibitTimer, paragraphs [156-157]), and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraph [155]), and 
second information on SR resource information per bandwidth (and information on SR resource information per cell, paragraphs [154-156], wherein each cell comprises one or more component carriers, paragraphs [103, 104, 206]); and 
receive a scheduling request on a SR resource on a bandwidth (receiving a SR on the SR resource corresponding on the bandwidth, paragraphs [154, 158, 161, 174-175, 182]), and wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource is corresponding to PUCCH resource(s), paragraphs [153, 160, 165, 182] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first information on scheduling request (SR) configuration including SR identity, SR prohibit timer, and SR transmission maximum number as taught by Dinan, with the teachings of first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number as taught by U.S. Patent No. 11,166,300 B2 in view of Tang, for a purpose of increase efficiency in transmitting the scheduling request by employing a timer for the scheduling request process, thus allowing the terminal to identify when the scheduling request should be stopped (see Dinan, paragraphs [156-158]).
Regarding claims 7 and 17, the combination of Tang and Dinan further teaches wherein the first information comprises common BWP parameters for at least one BWP (wherein each of the configuration comprises schedulingrequestconfig IE, see Tang, paragraphs [34-37], see Dinan, the SR maximum transmission and Sr prohibit timer are same for at least two different bandwidths/CCs, see Dinan, paragraphs [159, 161, 167]), and wherein the second information comprises specific BWP parameters per BWP (wherein the SR resource, i.e. frequency, is specific to the BWP, see Tang, paragraphs [35-39, 41]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the first information comprises common BWP parameters for at least one BWP and wherein the second information comprises specific BWP parameters per BWP as taught by combination of Tang and Dinan, with the claims of U.S. Patent No. 11,166,300 B2 in view of Tang, for a purpose of reducing signaling overhead by reducing the size of he RRC messaging by providing common BWP parameters for at least one BWP (see Dinan, paragraph [161]).
Regarding claims 8 and 18, U.S. Patent No. 11,166,300 B2 further claims based on identifying at least one event associated with a switching of the active BWP to a second BWP, performing a reception on the second BWP, and wherein transmission on the active BWP is deactivated (see claim 8).
Regarding claims 9 and 19, U.S. Patent No. 11,166,300 B2 further claims wherein the at least one event comprises: 
a reception of a RRC message indicating a change of the active BWP (see claim 12); and
a reception of a control information indicating a change of the active BWP (see claim 12); and 
an expiration of a timer associated to the active BWP (see claim 12).
Regarding claims 10 and 20, Tang further teaches wherein the configuration information further includes logical channel information corresponding to a logical channel, wherein the first information on the SR configuration corresponds to the logical channel (wherein the configuration information includes a logical channel information corresponding to a logical channel, paragraphs [39, 41, 43, 46]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the configuration information further includes logical channel information corresponding to a logical, wherein the first information on the SR configuration corresponds to the logical channel as taught by Tang, with the claims of U.S. Patent No. 11,166,300 B2, for a purpose of increase functionality of the teachings by enabling the terminal to transmit the scheduling request based on the configuration by using the logical channel (see Tang, paragraphs [32-36, 39, 41, 43, 46]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0280423 A1 to Tang in view of US 2016/0270114 A1 to Dinan.
Regarding claims 1 and 11, Tang teaches a method performed by a terminal (a method for obtaining scheduling request (SR) configuration(s) and transmitting SR by a terminal/UE, Fig. 1-2) and a terminal (the terminal for perform the method, Fig. 6 and paragraphs [129-130]), comprising:
at least one transceiver (the terminal comprises a network interface 63, paragraph [129] and Fig. 6); and
at least one processor operably connected to the at least one transceiver (the terminal comprises at least one processor operably connected to the network interface 63, paragraph [129] and Fig. 6),
wherein the at least one processor is configured to (wherein the processor is configured to perform the functions of the terminal, paragraphs [132, 135-137]):
receive, from a base station via a radio resource control (RRC) signalling, configuration information (the terminal with the processor, receives from a base station via RRC messaging, configuration information, paragraphs [32, 34, 35]), wherein the configuration information includes:
first information on scheduling request (SR) configuration (the configuration information is an SR configuration, paragraphs [32, 34]) including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraph [35]) and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraphs [35-36]); and 
second information on SR resource information per bandwidth part (BWP) (the configuration is also including a frequency domain resource per BWP, paragraphs [32-33-4, 36, 38-39, 45]); 
identify a SR resource corresponding to an active BWP based on the second information (the UE/terminal with the processor, identify a SR resource corresponding to an active BWP, based on the frequency domain resource per BWP, paragraphs [41-45, 50]); and
transmit a scheduling request on the SR resource on the active BWP (the UE with the processor transmits a scheduling request on the SR resource on the active BWP, paragraphs [48, 50-54]), wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource corresponds to PUCCH resource(s), paragraphs [52-54]).
However, Tang does not explicitly teach the first information on scheduling request (SR) configuration including “SR prohibit timer”.
Dinan teaches a method performed by a terminal (a method for obtaining scheduling request (SR) configuration(s) and transmitting SR by a terminal/UE, Fig. 16-19) comprising:
 receiving, from a base station via a radio resource control (RRC) signalling, configuration information (the terminal/UE, receives from a base station and via RRC messaging, configuration information, paragraphs [153-159]), 
wherein the configuration information includes: 
first information on scheduling request (SR) configuration including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraphs [154-156]), SR prohibit timer (SR-ProhibitTimer, paragraphs [156-157]), and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraph [155]), and 
second information on SR resource information per bandwidth (and information on SR resource information per cell, paragraphs [154-156], wherein each cell comprises one or more component carriers, paragraphs [103, 104, 206]); and 
transmitting a scheduling request on the SR resource on a bandwidth (transmitting a SR on the SR resource corresponding on the bandwidth, paragraphs [154, 158, 161, 174-175, 182]), wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource is corresponding to PUCCH resource(s), paragraphs [153, 160, 165, 182] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first information on scheduling request (SR) configuration including SR identity, SR prohibit timer, and SR transmission maximum number as taught by Dinan, with the teachings of first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number as taught by Tang, for a purpose of increase efficiency in transmitting the scheduling request by employing a timer for the scheduling request process, thus allowing the terminal to identify when the scheduling request should be stopped (see Dinan, paragraphs [156-158]).
Regarding claims 2 and 12, the combination of Tang and Dinan further teaches wherein the first information comprises common BWP parameters for at least one BWP (wherein each of the configuration comprises schedulingrequestconfig IE, see Tang, paragraphs [34-37], see Dinan, the SR maximum transmission and Sr prohibit timer are same for at least two different bandwidths/CCs, see Dinan, paragraphs [159, 161, 167]), and wherein the second information comprises specific BWP parameters per BWP (wherein the SR resource, i.e. frequency, is specific to the BWP, see Tang, paragraphs [35-39, 41]).
Regarding claims 3 and 13, the combination of Tang and Dinan further teaches based on identifying at least one event associated with a switching of the active BWP to a second BWP, performing a transmission on the second BWP and deactivation of transmission on the active BWP (based on at least one event associated with switching of active BWP to a second BWP, the UE with the processor performing transmission on the second BWP and deactivating of transmission on the active/first BWP, see Tang, paragraphs [41-45, 50-51], see Dinan, paragraphs [104, 118, 148]).
Regarding claims 4 and 14, the combination of Tang and Dinan further teaches wherein the at least one event comprises: 
a reception of a RRC message indicating a change of the active BWP (reception of a RRC message indicating a change to the active BWP, see Tang, paragraphs [47, 50], see Dinan, paragraphs [104, 118, 148]); and
a reception of a control information indicating a change of the active BWP (reception of control information, i.e. activating signalling, indicating a change to the active BWP, see Tang, paragraphs [47, 50], see Dinan, paragraphs [104, 118, 148).
Regarding claims 5 and 15, Tang further teaches wherein the configuration information further includes logical channel information corresponding to a logical, wherein the first information on the SR configuration corresponds to the logical channel (wherein the configuration information includes a logical channel information corresponding to a logical channel, paragraphs [39, 41, 43, 46]). 
Regarding claims 6 and 16, Tang teaches a method performed by a base station (a method for transmitting a scheduling request (SR) configuration(s) and receiving a SR from a terminal/UE by a base station/network, Fig. 1-2) and a base station (the base station for performing the method, paragraphs [134-137]), comprising:
at least one transceiver (the base station/network is configured to communicate with the terminal/UE, thus including a network interface, paragraphs [34-35, 50] and Fig. 6); and
at least one processor operably connected to the at least one transceiver (the base station/network comprises at least one processor operably connected to the network interface, paragraphs [134-137] and Fig. 6),
wherein the at least one processor is configured to (wherein the processor is configured to perform the functions of the base station, paragraphs [132, 135-137]):
transmit, to a terminal via a radio resource control (RRC) signalling, configuration information, (the base station with the processor, transmits to the UE/terminal via RRC messaging, configuration information, paragraphs [32, 34, 35]), wherein the configuration information includes:
 wherein the configuration information includes:
first information on scheduling request (SR) configuration (the configuration information is an SR configuration, paragraphs [32, 34]) including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraph [35]), and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraphs [35-36]); and 
second information on SR resource information per bandwidth part (BWP) (the configuration is also including a frequency domain resource per BWP, paragraphs [32-33-4, 36, 38-39, 45]); 
receive a scheduling request on a SR resource on an active BWP (the base station receives a scheduling request on a SR resource on an active BWP, paragraphs [52-54]), wherein the SR resource corresponding to the active BWP is identified based on the second information (wherein the SR resource is corresponding to a resource on an active BWP identified by by resource configuration identified in a BWP, paragraphs [41-45, 50]), and wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource corresponds to PUCCH resource(s), paragraphs [52-54]).
However, Tang does not explicitly teach the first information on scheduling request (SR) configuration including “SR prohibit timer”.
Dinan teaches a method performed by a base station and a base station (a method for transmitting a scheduling request (SR) configuration(s) and receiving SR from a terminal/UE, by a base station, Fig. 16-19) comprising:
at least one transceiver (the base station includes at least one communication interface, paragraph [100] and Fig. 4); and
at least one processor operably connected to the at least one transceiver (the base station includes at least one processor coupled to the communication interface, paragraph [100] and Fig. 4); comprising:
wherein the at least one processor is configured to (the processor configured to perform the functions of the base station, paragraph [100]):
transmit, to a terminal via a radio resource control (RRC) signalling, configuration information (the base station transmits, to the terminal/UE and via RRC messaging, configuration information, paragraphs [153-159]), wherein the configuration information includes:
first information on scheduling request (SR) configuration including SR identity (including SR configuration name, i.e. schedulingrequestconfig, that specifying that configuration is an SR configuration, paragraphs [154-156]), SR prohibit timer (SR-ProhibitTimer, paragraphs [156-157]), and SR transmission maximum number (and including a maximum scheduling request transmission number, i.e. dsr-TransMax information, paragraph [155]), and 
second information on SR resource information per bandwidth (and information on SR resource information per cell, paragraphs [154-156], wherein each cell comprises one or more component carriers, paragraphs [103, 104, 206]); and 
receive a scheduling request on a SR resource on a bandwidth (receiving a SR on the SR resource corresponding on the bandwidth, paragraphs [154, 158, 161, 174-175, 182]), and wherein the SR resource corresponds to physical uplink control channel (PUCCH) resources (wherein the SR resource is corresponding to PUCCH resource(s), paragraphs [153, 160, 165, 182] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first information on scheduling request (SR) configuration including SR identity, SR prohibit timer, and SR transmission maximum number as taught by Dinan, with the teachings of first information on scheduling request (SR) configuration including SR identity and SR transmission maximum number as taught by Tang, for a purpose of increase efficiency in transmitting the scheduling request by employing a timer for the scheduling request process, thus allowing the terminal to identify when the scheduling request should be stopped (see Dinan, paragraphs [156-158]).
Regarding claims 7 and 17, the combination of Tang and Dinan further teaches wherein the first information comprises common BWP parameters for at least one BWP (wherein each of the configuration comprises schedulingrequestconfig IE, see Tang, paragraphs [34-37], see Dinan, the SR maximum transmission and Sr prohibit timer are same for at least two different bandwidths/CCs, see Dinan, paragraphs [159, 161, 167]), and wherein the second information comprises specific BWP parameters per BWP (wherein the SR resource, i.e. frequency, is specific to the BWP, see Tang, paragraphs [35-39, 41]).
Regarding claims 8 and 18, the combination of Tang and Dinan further teaches based on identifying at least one event associated with a switching of the active BWP to a second BWP, performing a reception on the second BWP, and wherein transmission on the active BWP is deactivated (based on at least one event associated with switching of active BWP to a second BWP, performing reception on the second BWP and deactivating of reception on the active/first BWP, see Tang, paragraphs [41-45, 50-51], see Dinan, paragraphs [104, 118, 148]).
Regarding claims 9 and 19, the combination of Tang and Dinan further teaches wherein the at least one event comprises: 
a reception of a RRC message indicating a change of the active BWP (reception of a RRC message indicating a change to the active BWP, see Tang, paragraphs [47, 50], see Dinan, paragraphs [104, 118, 148]); and
a reception of a control information indicating a change of the active BWP (reception of control information, i.e. activating signalling, indicating a change to the active BWP, see Tang, paragraphs [47, 50], see Dinan, paragraphs [104, 118, 148).
Regarding claims 10 and 20, Tang further teaches wherein the configuration information further includes logical channel information corresponding to a logical channel, wherein the first information on the SR configuration corresponds to the logical channel (wherein the configuration information includes a logical channel information corresponding to a logical channel, paragraphs [39, 41, 43, 46]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0295607 A1 discloses user terminal selects one or more CCs for fast activation (see abstract), wherein the user terminal is configured with SR configuration including a single SR transmission maximum parameter for multiple cells/CCs (see paragraph [63]).
US 2020/0235896 A1 discloses activating bandwidth part and deactivating bandwidth part (see Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 22, 2022